  Case 5:19-cv-00445-DEP Document 17 Filed 09/30/20 Page 1 of 20




              IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF NEW YORK


ISMIR T.,

                      Plaintiff,
            v.                                     Civil Action No.
                                                   5:19-CV-0445 (DEP)

COMMISSIONER OF SOCIAL SECURITY,


                      Defendant.


APPEARANCES:                            OF COUNSEL:

FOR PLAINTIFF:

OLINSKY LAW OFFICE                      HOWARD D. OLINSKY, ESQ.
250 South Clinton St.                   MELISSA A. PALMER, ESQ.
Suite 210
Syracuse, NY 13202

FOR DEFENDANT:

HON. ANTOINETTE L. BACON                CHRISTOPHER L. POTTER, ESQ.
United States Attorney for the          Special Assistant U.S. Attorney
Northern District of New York
P.O. Box 7198
100 S. Clinton Street
Syracuse, NY 13261-7198

DAVID E. PEEBLES
U.S. MAGISTRATE JUDGE
   Case 5:19-cv-00445-DEP Document 17 Filed 09/30/20 Page 2 of 20




                                      ORDER

      Currently pending before the court in this action, in which plaintiff

seeks judicial review of an adverse administrative determination by the

Acting Commissioner of Social Security, pursuant to 42 U.S.C. ' 405(g),

are cross-motions for judgment on the pleadings.1 Oral argument was

conducted in connection with those motions on September 22, 2020,

during a telephone conference, held on the record. At the close of

argument, I issued a bench decision in which, after applying the requisite

deferential review standard, I found that the Commissioner=s determination

did not result from the application of proper legal principles and is not

supported by substantial evidence, providing further detail regarding my

reasoning and addressing the specific issues raised by the plaintiff in this

appeal.

      After due deliberation, and based upon the court=s oral bench

decision, a transcript of which is attached and incorporated herein by

reference, it is hereby



      1       This matter, which is before me on consent of the parties pursuant to 28
U.S.C. ' 636(c), has been treated in accordance with the procedures set forth in
General Order No. 18. Under that General Order once issue has been joined, an action
such as this is considered procedurally as if cross-motions for judgment on the
pleadings had been filed pursuant to Rule 12(c) of the Federal Rules of Civil
Procedure.

                                          2
  Case 5:19-cv-00445-DEP Document 17 Filed 09/30/20 Page 3 of 20




ORDERED, as follows:

      1)    Plaintiff=s motion for judgment on the pleadings is GRANTED.

      2)    The Commissioner=s determination that plaintiff was not

disabled at the relevant times, and thus is not entitled to benefits under the

Social Security Act, is VACATED.

      3)    The matter is hereby REMANDED to the Commissioner, for

further proceedings consistent with the attached transcript.

      4)    The clerk is directed to enter judgment, based upon this

determination, remanding the matter to the Commissioner pursuant to

sentence four of 42 U.S.C. ' 405(g) and closing this case.




Dated: September 30, 2020
       Syracuse, New York




                                      3
Case 5:19-cv-00445-DEP Document 17 Filed 09/30/20 Page 4 of 20




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x
ISMIR T.,

                         Plaintiff,
vs.                                            5:19-CV-445


COMMISSIONER OF SOCIAL SECURITY,

                         Defendant.
-------------------------------------------------------x

               DECISION - September 22, 2020
                 HONORABLE DAVID E. PEEBLES

        United States Magistrate Judge, Presiding


                  APPEARANCES (by telephone)

For Plaintiff:      OLINSKY LAW GROUP
                    Attorneys at Law
                    250 South Clinton Street
                    Syracuse, New York 13202
                      BY: MELISSA A. PALMER, ESQ.

For Defendant:      SOCIAL SECURITY ADMINISTRATION
                    15 New Sudbury Street
                    Boston, MA 02203
                      BY: CHRISTOPHER POTTER, ESQ.




                Eileen McDonough, RPR, CRR
           Official United States Court Reporter
                       P.O. Box 7367
                  Syracuse, New York 13261
                       (315)234-8546
       Case 5:19-cv-00445-DEP Document 17 Filed 09/30/20 Page 5 of 20

               Decision - 19-cv-445 - 9/22/2020                         2


1              THE COURT:    All right.    I'll have to let that be
2    the last word.   Let me begin by thanking counsel for

3    excellent and spirited presentations.       I found this to be an

4    interesting and extremely challenging case because of the
5    unique circumstances surrounding plaintiff's background.

6              This is an action brought pursuant to 42, United

7    States Code, Section 405(g) to challenge an adverse
8    determination by the Commissioner of Social Security finding

9    that plaintiff was not disabled at the relevant times and,
10   therefore, ineligible for the disability insurance benefits

11   sought.

12             Plaintiff was born in January of 1973 and is
13   currently 47 years old.     He was 43 years of age at the time

14   of the alleged onset of disability in January of 2016.

15   Plaintiff stands 5-foot 6-inches in height and weighs
16   somewhere between 195 and 207 pounds.

17             Plaintiff was originally from Bosnia and emigrated
18   to the United States in 1997.      Plaintiff's living

19   arrangements are somewhat unclear.       He appears to live in

20   Liverpool, and the evidence is equivocal as to whether he is
21   living with a girlfriend, significant other, or wife.          In any

22   event, he also lives with two children who at the time of the

23   hearing in this matter were 16 and 10 years of age and were
24   17 and 11 in October of 2017.

25             Plaintiff has a twelfth grade education, which he
       Case 5:19-cv-00445-DEP Document 17 Filed 09/30/20 Page 6 of 20

                Decision - 19-cv-445 - 9/22/2020                         3


1    underwent in Bosnia.    He did not contend that he attended any
2    special education classes while in school.        Plaintiff drives.

3    The evidence is somewhat equivocal on the issue of reading,

4    writing, speaking, and understanding English.         At page 270
5    plaintiff asserted that he speaks and understands English.

6    The record reflects, however, that he has needed the

7    assistance of an interpreter at both the hearing and in
8    appointments with some of his health care providers,

9    including at page, for example, 378.       Dr. Rashid stated at
10   page 441 that plaintiff cannot learn to speak or read

11   English.

12              Plaintiff is right-handed.      Plaintiff has worked
13   since the alleged onset of his disability on January 28,

14   2016, although not at substantial gainful activity levels.

15   While employed he has worked in various cleaning and
16   custodial positions, including as a church cleaner and a

17   college custodian at Onondaga Community College, or OCC.
18   Those were both part-time positions.       He also worked at

19   Colonial Laundromat.    The evidence appears to suggest that he

20   had the assistance of job coaches at least at the Colonial
21   Laundromat and OCC positions.      Plaintiff was let go from his

22   position at OCC based on an incident where he was harassed

23   and had difficulty with fellow employees in 2017.
24              On the issue of work, I note that plaintiff did

25   tell Dr. Shapiro, the examining psychologist, that he could
       Case 5:19-cv-00445-DEP Document 17 Filed 09/30/20 Page 7 of 20

                 Decision - 19-cv-445 - 9/22/2020                       4


1    work full time at an easy job.      That appears at page 522 of
2    the Administrative Transcript.

3                Physically, plaintiff suffered a traumatic brain

4    injury in March of 1994 when he was shot in the right
5    temporal region of his head, that appears at page 343,

6    resulting in his being in a coma for some extended period of

7    time.   He also has a history of seizure disorders, although
8    he stated at 528 his last seizure was in 2010.         Those seizure

9    disorders have occurred since 1995, according to 344 of the
10   Administrative Transcript.     Plaintiff suffers from right arm

11   pain, but there is no finding of rotator cuff or labral tear.

12   He also experiences numbness in his fingers.        He suffers from
13   adhesive capsulitis, that appears at page 466 of the

14   Administrative Transcript, as well as cervical radicular

15   pain, trapezial muscle spasms, and headaches.
16               Mentally, plaintiff has been found to suffer from

17   post-traumatic stress disorder, PTSD, major depressive
18   disorder, anxiety, also characterized as general anxiety

19   disorder.    He appears to have anger issues.      As described by

20   Dr. Shapiro at 524, his mood was irritable.        He was admitted
21   to a CPEP in July of 2017.     He was escorted there by the

22   police where he was treated and released.

23               In terms of health care providers, plaintiff sees
24   Dr. Andrew Hathaway for his primary needs; Dr. Ijaz Rashid, a

25   neurologist, who he has seen since March of 2015.         Prior to
       Case 5:19-cv-00445-DEP Document 17 Filed 09/30/20 Page 8 of 20

                Decision - 19-cv-445 - 9/22/2020                        5


1    that he saw a neurologist named Dr. Ma at Crouse Hospital,
2    although there are no records from Dr. Ma.        Dr. Brett Greenky

3    has seen the plaintiff for his shoulder condition beginning

4    in November of 2017 and has administered at least two
5    Depo-Medrol injections, including at page 463 and 469

6    reference.   Dr. Greenky also referred plaintiff to physical

7    therapy, although there are no records in the Administrative
8    Transcript showing that he did actually go to physical

9    therapy.
10              In terms of his mental health needs, plaintiff

11   treated at Psychological Health Care with Dr. Panayotis

12   Petrou in 2016.    Since July of 2017 he has treated at the
13   St. Joseph's Hospital Health Center.       His treatment there was

14   overseen by Dr. Narayana Reddy.      He saw their Licensed Mental

15   Health Counselor James Amodio, as well as Nurse Practitioner
16   Shannon Spina, and Licensed Clinical Social Worker Sara

17   Freer.
18              Plaintiff has been prescribed various medications,

19   including Venlafaxine or Effexor, Tegretol or Carbamazepine,

20   Metformin, Lisinopril, Simvastatin, Zoloft, and Trazodone, as
21   well as Topamax and Percocet, Naproxen, and Nabumetone, also

22   known as Relafen.    Plaintiff has never smoked.

23              In terms of activities of daily living, plaintiff
24   is capable of showering, bathing, dressing, he claims he

25   needs assistance with.     He exercises, spends time with
       Case 5:19-cv-00445-DEP Document 17 Filed 09/30/20 Page 9 of 20

               Decision - 19-cv-445 - 9/22/2020                         6


1    children, can mow his lawn.      He does not shop.     He walks his
2    dog and uses the computer.

3              Procedurally, plaintiff applied for Title II

4    benefits on March 21, 2016, alleging a disability onset date
5    of January 28, 2016.    In support of his claim for benefits,

6    plaintiff alleges that he suffers from left hand and left leg

7    paralysis due to shot in the head, Type 2 diabetes, severe
8    headaches, memory loss, depression, nightmares and epilepsy.

9    That appears at 271 of the Administrative Transcript.
10             A hearing was conducted by Administrative Law

11   Judge, or ALJ, Laureen Penn on April 16, 2018 to address

12   plaintiff's claim for benefits.      Plaintiff was represented by
13   counsel other than the attorney now representing him.          During

14   that hearing the vocational expert also appeared and

15   testified at the hearing, and a translator was present.
16             On May 25, 2018, Administrative Law Judge Penn

17   issued an unfavorable decision which became the final
18   determination of the Agency.      On February 15, 2019, when the

19   Social Security Administration Appeals Council denied

20   plaintiff's request for review of the Administrative Law
21   Judge's decision, the Administrative Law Judge did review new

22   evidence admitted on behalf of the plaintiff but found no

23   reasonable probability that the new evidence would have
24   changed the outcome.

25             This action was commenced on April 15, 2019, and is
      Case 5:19-cv-00445-DEP Document 17 Filed 09/30/20 Page 10 of 20

                 Decision - 19-cv-445 - 9/22/2020                        7


1    timely.   In her decision, ALJ Penn applied the familiar
2    five-step sequential test for determining disability.         She

3    first observed that plaintiff was last insured in December of

4    2020.    She then concluded at step one that claimant has not
5    engaged in substantial gainful activity since January 28,

6    2016, though noting, as I indicated previously, that he has

7    worked part time since that date but nothing close to SGA
8    level.

9                At step two, the Administrative Law Judge Penn
10   concluded that plaintiff suffers from severe impairments that

11   impose more than minimal limitations on his ability to

12   perform basic work functions, including generalized
13   idiopathic epilepsy, post-traumatic seizures, traumatic brain

14   injury, cerebrovascular disease, tension headaches, left foot

15   drop, unspecified acquired deformity of limb, generalized
16   anxiety disorder, insomnia, major depressive disorder,

17   adjustment disorder with depressed mood, and post-traumatic
18   stress disorder.

19               At step three, the Administrative Law Judge found

20   that none of those impairments either singly or in
21   combination meets or equals any of the listed presumptively

22   disabling conditions set forth in the Commissioner's

23   regulations, specifically considering listings 11.02, 1.02,
24   11.18, 12.02, 12.04, 12.06, and 12.15.

25               The Administrative Law Judge next concluded that
      Case 5:19-cv-00445-DEP Document 17 Filed 09/30/20 Page 11 of 20

                Decision - 19-cv-445 - 9/22/2020                        8


1    notwithstanding his impairments, plaintiff retains the
2    residual functional capacity to perform light work, except

3    with respect to physical limitations, he can occasionally

4    stoop, crouch, kneel, crawl, can occasionally climb stairs
5    and ramps, but cannot climb ladders, ropes, or scaffold.           He

6    can occasionally finger and handle with the left upper

7    extremity, which is the non-dominant hand.        He can
8    occasionally reach overhead with the right upper extremity,

9    which is the dominant hand.
10              With regard to mental limitations, ALJ Penn found

11   that plaintiff can perform simple, routine, repetitive work,

12   he can occasionally interact with supervisors, co-workers,
13   and the public, but cannot perform teamwork, and he cannot

14   provide direct customer service.      Applying that residual

15   functional capacity, ALJ Penn concluded at step four the
16   plaintiff is incapable of performing past relevant work,

17   which with the assistance of a vocational expert was
18   characterized as a janitor, which is generally considered

19   heavy exertion with an SVP level of two.

20              The Administrative Law Judge at step five concluded
21   that there is conflicting evidence with regard to plaintiff's

22   ability to communicate in English, but made the following

23   finding:   The claimant has at least a high school education
24   and is able to communicate in English.       That appears at

25   page 57 of the Administrative Transcript.
      Case 5:19-cv-00445-DEP Document 17 Filed 09/30/20 Page 12 of 20

                 Decision - 19-cv-445 - 9/22/2020                       9


1                The Administrative Law Judge noted that if
2    plaintiff is capable of performing the full range of light

3    work, a finding of no disability would be directed by

4    Medical-Vocational Guideline, or Grid, 202.20.        Based on the
5    testimony of the vocational expert who was posed a

6    hypothetical question, the Administrative Law Judge concluded

7    that plaintiff is capable of performing as a conveyor line
8    worker, machine tender, and fruit distributor,

9    notwithstanding the additional non-exertional limitations set
10   forth in the RFC, and concluded that there was sufficient

11   numbers of jobs in those categories nationally that plaintiff

12   was capable of making a successful adjustment.
13               The function of the Court at this point is to

14   determine whether correct legal principles were applied and

15   result in the determination supported by substantial
16   evidence.    It is an extremely deferential standard.       Relevant

17   evidence means such -- substantial evidence means such
18   relevant evidence as a reasonable mind might accept as

19   adequate to support a conclusion.      The Second Circuit Court

20   of Appeals noted in Brault versus Social Security
21   Administration, 683 F.3d 443, 2012, the substantial evidence

22   standard means once the fact is found by an Administrative

23   Law Judge, that fact can be rejected only if a reasonable
24   factfinder would have to conclude otherwise.

25               The plaintiff in this case raises essentially three
      Case 5:19-cv-00445-DEP Document 17 Filed 09/30/20 Page 13 of 20

               Decision - 19-cv-445 - 9/22/2020                         10


1    contentions.   First, he maintains that the physical
2    components of the residual functional capacity are not

3    supported by any medical opinion.      Second, the plaintiff

4    claims that the mental residual functional capacity is not
5    supported, and specifically the finding that plaintiff is

6    able to learn new tasks.     And third, he challenges the

7    findings regarding his education and his ability to
8    communicate in English as not supported.

9              The function, of course, of the Administrative Law
10   Judge in the first instance and pivotal to her determination

11   is the crafting of a residual functional capacity, or RFC.

12   Applying the RFC represents a finding of the range of tasks
13   he is capable of performing notwithstanding his impairments.

14   An RFC is formed by consideration of all relevant medical and

15   other evidence.   To properly ascertain a plaintiff's RFC, an
16   ALJ must assess plaintiff's exertional capability, such as

17   his ability to sit, stand, walk, lift, carry, push, and pull.
18   He must also take into consideration non-exertional

19   limitations or impairments.     The resulting RFC determination,

20   of course, must be supported by substantial evidence.
21             In this case the determination was that plaintiff

22   can perform light work with additional limitations.         As I

23   noted above, light work as defined in 20 CFR 404.1567(b)
24   involves lifting no more than 20 pounds at a time with

25   frequent lifting or carrying of objects weighing up to
      Case 5:19-cv-00445-DEP Document 17 Filed 09/30/20 Page 14 of 20

                Decision - 19-cv-445 - 9/22/2020                        11


1    10 pounds.    The regulation notes that even though the weight
2    lifted may be very little, a job is in this category when it

3    requires a good deal of walking or standing, or when it

4    involves sitting most of the time with some pushing and
5    pulling of arm or leg controls.      To be considered capable of

6    performing a full or wide range of light work, he must have

7    the ability to do substantially all of these activities.           In
8    this case I note that through step four it is plaintiff's

9    burden under Poupore to establish not only his impairments
10   but, more critically, the resulting limitations on his

11   ability to perform basic work functions.

12              Turning first to the physical residual functional
13   capacity, there is indeed in this case a physical medical

14   opinion that speaks to plaintiff's ability to perform

15   physical functions; it is the consultative examination report
16   of Dr. Kalyani Ganesh.    It appears at page 528 to 531 of the

17   Administrative Transcript.     In her report Dr. Ganesh finds
18   that plaintiff suffers from no gross physical limitations

19   noted.   The Administrative Law Judge discussed Dr. Ganesh's

20   findings and did determine based on treatment records and
21   Dr. Ganesh's objective findings that the plaintiff suffers

22   from additional impairments or limitations, including the

23   history of mild to moderate weakness and foot drop.         That's
24   at page 56.

25              And so the determination was given only -- the
      Case 5:19-cv-00445-DEP Document 17 Filed 09/30/20 Page 15 of 20

               Decision - 19-cv-445 - 9/22/2020                         12


1    opinion was given only some weight.      Nonetheless, there is
2    case law that suggests that Dr. Ganesh's opinion did provide

3    substantial evidence and it was proper for the Administrative

4    Law Judge to include additional limitations based upon the
5    medical evidence and treatment notes in the record.         So I do

6    not find error in this regard.

7              The cases cited by the Commissioner support this
8    proposition, including Gonzalez versus Colvin, 2018 WL

9    1040250, from the Western District of New York 2018, as well
10   as Hall versus Astrue, 2009 WL 2366891, from the Eastern

11   District of New York 2009, and Durante, which is 2014 WL

12   4852881, from the District of Connecticut 2014.        And I note
13   in that regard, Durante, it was also the report of Agency

14   reviewing physicians at issue in this case.

15             The Administrative Law Judge properly considered
16   Dr. Greenky's notes, even though it appears that the shoulder

17   condition being addressed was temporary and found critically
18   that the plaintiff should be limited in reaching with his

19   right overhead dominant extremity, at 55.       I don't find any

20   gap in the record because the consultative examiner opinion
21   can provide substantial evidence based on Gonzales, which I

22   already cited.   If there is sufficient evidence to permit a

23   residual functional capacity finding, a medical source
24   statement is not required.     Second Circuit decision in Monroe

25   versus Commissioner of Social Security, 676 F.App'x 5 from
      Case 5:19-cv-00445-DEP Document 17 Filed 09/30/20 Page 16 of 20

                Decision - 19-cv-445 - 9/22/2020                        13


1    2017 makes that observation.     In this case I find that the
2    physical portion of the residual functional capacity is

3    supported by substantial evidence, including the opinions of

4    Dr. Ganesh and treatment notes from Dr. Greenky and other
5    providers.

6               The issue of learning new tasks presents an

7    interesting case.   The positions that were dealt with are
8    unskilled, and under 20 CFR Section 404.1568 that was in

9    effect at the relevant time, unskilled work is defined as
10   "work which needs little or no judgment to do simple duties

11   that can be learned on the job in a short period of time."

12   In this case, of course, as I indicated, the residual
13   functional capacity concludes that plaintiff can do work that

14   can be learned through observation or verbal instructions.

15              In this case there are a couple of opinions that
16   speak to learning new tasks.     Dr. Shapiro at page 525 finds

17   that plaintiff appears to have mild to moderate limitations
18   regarding his ability to learn new tasks.       Dr. Petrou at

19   page 435 and 436 from October 2016 indicates that plaintiff

20   has not been able to learn English despite attending refugee
21   school for two plus years, and the following page, can

22   understand English better than he can speak it, which is very

23   limited.   And work ability estimate in the fair region
24   according to Dr. Petrou.

25              Dr. Rashid in a May 2017 determination, or opinion
      Case 5:19-cv-00445-DEP Document 17 Filed 09/30/20 Page 17 of 20

                 Decision - 19-cv-445 - 9/22/2020                        14


1    I should say, concluded that this patient has multiple
2    disabilities that prevent him from learning, speaking and

3    reading English.    That is at page 441 of the Administrative

4    Transcript.   The Administrative Law Judge, interestingly,
5    focused on that opinion and it was unclear to me what she was

6    suggesting.   On page 55 she states that although the form is

7    apparently signed by Dr. Rashid, the form contains spelling
8    and grammatical errors, including referring to being in a

9    coma as a comma, and do to, D-O T-O, rather than due to,
10   D-U-E T-O.    I don't know quite what she is suggesting other

11   than it appears she may be alleging that this is a forged

12   document.    It certainly appears to be significantly detailed
13   that I would question that, but in any event, there is no

14   other reason given for rejecting it or minimizing it.         She

15   goes on to state, "Furthermore, this statement is
16   inconsistent with other statements indicating that plaintiff

17   could speak some, although limited, English and understood
18   more."   And there are citations to the record.

19               The evidence, as I indicated during oral argument,

20   is equivocal concerning plaintiff's ability to speak English;
21   page 270 he indicates he can; page 394, 401 and 436

22   suggesting he may be able to.     He underwent a 45 minute

23   session with Sara Freer in English on March 13, 2018 without
24   the benefit of a translator.     That's at pages 92 through 94.

25   Dr. Shapiro's objective findings show intact memory.
      Case 5:19-cv-00445-DEP Document 17 Filed 09/30/20 Page 18 of 20

                 Decision - 19-cv-445 - 9/22/2020                        15


1    Plaintiff admitted to Dr. Shapiro that he can perform an easy
2    job.   That's at 522.   There is a finding, as I indicated, by

3    Administrative Law Judge Penn as follows, "The claimant has

4    at least a high school education and is able to communicate
5    in English."   That's at page 57.     Under Brault that finding

6    cannot be rejected unless no reasonable factfinder could

7    conclude otherwise.
8                I note also that the three jobs in question were

9    all listed as unskilled work, as I indicated.        The real
10   problem I have with this is the question of education and

11   literacy.    The vocational expert does not appear to have been

12   on the telephone during the entire hearing, but, in any
13   event, the hypothetical given to the vocational expert at

14   page 82 requires the expert to assume a person who is the

15   same age, education, and past work as the claimant.         There is
16   no indication, though, that the vocational expert understood

17   that plaintiff was educated in Bosnia in a foreign language
18   and had limited ability to read and understand English.

19   Clearly he has been in the United States since 1997 and

20   worked in several settings; however, it's unclear what his
21   capabilities are.

22               The case is somewhat similar to the decision in

23   Durakovic versus Commissioner of Social Security, 2018 WL
24   4039372, a decision from this court in 2018 where it was also

25   argued that plaintiff could not communicate in English.            In
      Case 5:19-cv-00445-DEP Document 17 Filed 09/30/20 Page 19 of 20

                 Decision - 19-cv-445 - 9/22/2020                       16


1    that case the ALJ broadly discussed plaintiff's ability to
2    communicate in English, but failed to set forth with

3    sufficient specificity whether or not plaintiff was literate.

4    The Court went on to state, "It is unclear from the ALJ's
5    written decision, or from her hypothetical at the hearing,

6    whether plaintiff was literate and/or whether plaintiff could

7    communicate in English."
8                The hypothetical that was given to the vocational

9    expert is obviously pivotal to the finding of no disability
10   in this case.   In this case I don't think the hypothetical

11   was sufficiently precise on plaintiff's education and his

12   ability to communicate in English, and so I do not find that
13   the Commissioner's determination is supported by substantial

14   evidence.    I think rather that the determination should be

15   vacated and the matter remanded so that there can be specific
16   findings with regard to these issues and that a vocational

17   expert could be asked to opine based on those specific
18   findings whether there is available work in the national

19   economy that plaintiff is capable of performing.

20               I do not find persuasive evidence of disability,
21   and so I am not going to direct a finding of disability, but

22   rather vacate the determination and remand the matter for

23   further consideration.
24               Thank you both for excellent presentations and I

25   hope you stay safe.
 Case 5:19-cv-00445-DEP Document 17 Filed 09/30/20 Page 20 of 20




                   C E R T I F I C A T I O N



          I, EILEEN MCDONOUGH, RPR, CRR, Federal Official
Realtime Court Reporter, in and for the United States

District Court for the Northern District of New York,

do hereby certify that pursuant to Section 753, Title 28,
United States Code, that the foregoing is a true and correct

transcript of the stenographically reported proceedings held
in the above-entitled matter and that the transcript page

format is in conformance with the regulations of the

Judicial Conference of the United States.




                               ________________________________

                               EILEEN MCDONOUGH, RPR, CRR
                               Federal Official Court Reporter
